Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS item was not provided in English.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear if both the ethylene and propylene are required (due to “and”) or if the claim is a poorly written attempt at Markush language. Applicant should re-write the claim in proper Markush form (ie “selected from the group consisting of …”) or in alternative form (ie using “or” between the alternatives).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/060220.
Takimoto 2017/0275422 is relied on as a translation.
	The reference exemplifies (#11) a blend of 100 parts polycarbonate (applicant’s “A”),0.02 parts Celloxide2021P, 0.5 parts PEG-6000J, 0.1 parts Doverphos S-9228PC and 0.05 parts siloxane. Celloxide2021P (paragraph 142) is applicant’s preferred “B”. PEG-6000J (paragraph 139) is polyethylene glycol which is applicant’s preferred “C”. Doverphos S-9228PC (paragraph 138) is applicant’s preferred “D”.
	The reference does not report the YI tests of applicant’s claims. Given the reference utilizes applicant’s preferred materials in applicant’s preferred amounts it is presumed the same YI must inherently be present.

	In regards to applicant’s dependent claims:

	Polyethylene glycol has applicant’s formula of claim 5 with Rc1 and Rc2  being ethylene. Applicant’s 5-300 repeating units results in a MW range of ~238-13,200. Common terminology in the art dictates that the MW of PEG-6000J would be 6,000. This is consistent with the reference’s more general teachings (paragraph 105) of a 200-10,000 MW.
	The composition is molded into flat plates of 3mm thickness (paragraph 144) for testing.
The composition is useful as a light guiding plate (paragraph 129).

Claims 1-5,8-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1)  and (a)(2) as being anticipated by WO2016/125625.
 Egawa 2017/0349729 is relied on as a translation.
	The reference exemplifies (#II-3) a blend of 100 parts polycarbonate (applicant’s “A”),0.05 parts Celloxide2021P, 0.5 parts polybutylene glycol, 0.1 parts phosphite ADK2112 and  0.1 parts Doverphos S-9228. Celloxide2021P (paragraph 119) is applicant’s preferred “B”. Polybutylene glycol (paragraph 114) qualifies as applicant’s “C”. Doverphos S-9228 (paragraph 110) and ADK2112 (paragraph 111) are applicant’s preferred “D”.
	The reference does not report the YI tests of applicant’s claims. Given the reference utilizes applicant’s preferred materials in applicant’s preferred amounts it is presumed the same YI must inherently be present.

	In regards to applicant’s dependent claims:
	The polycarbonate (paragraph 108) is based on bisphenol A and has a Mv of 16,000.
	Polybutylene glycol has applicant’s formula of claim 5 with Rc1 and Rc2  being       –CH(CH2CH3)CH2- . Its Mn is 700 (paragraph 114). This would require ~ 9.5 repeat units.
	The composition is molded into 6mmx4mmx300mm test pieces (paragraph 127).
The composition is useful as a light guide (paragraph 101).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/125625 in view of Inoue 2001/0041759.
	WO2016/125625 applies as explained above.
	The cited example lacks glycerol monstearate. However, the reference (paragraph 94) does suggest the inclusion of lubricants and mold release agents. Glycerin monostearate in amounts of 400ppm is known as a mold release agent for polycarbonates (see Inoue table 1; paragraph 104).
	It would have been obvious to add small amounts of glycerin monostearate for the expected benefits. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-3,9-14 and 16-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-14,16 and 17 of copending Application No. 16-482493 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims blends of polycarbonate, polyether, cyclic epoxy and phosphite (eg #1,9). The copending claims are broader in terms of amounts, but encompass the instant claims. Claim 2’s polycarbonate encompasses common bisphenol A type polycarbonate which is immediately the obvious choice of polycarbonate to one of ordinary skill
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-14,16 and 17 of copending Application No. 16-482493 (reference application) in view of WO2016/060220. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims blends of polycarbonate, polyether, cyclic epoxy and 
WO2016/060220 (relying on Takimoto 2017/0275422 as a translation) names applicant’s preferred cyclic epoxy (paragraph 142) as well identifying the MW and structure of polyethers (paragraph 80-81) in a similar system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	3/25/21